Title: From Benjamin Franklin to James Lovell, 16 March 1780
From: Franklin, Benjamin
To: Lovell, James


Dear Sir,
Passy, March 16. 1780.
The Marquis de la Fayette, our firm & constant Friend, returning to America, I have written a long Letter by him to the President, of which a Copy goes by this Ship.—
M. Gerard is since arrived, and I have received the Dispatches you mentioned to me but no Letter in answer to mine, a very long one, by the Chevr de la Luzerne, nor any Acknowledgement that it came to hand.
By the many News Papers & Pamphlets I send, you will see the present State of European Affairs in general. Ireland continues to insist on compleat Liberty, and will probably obtain it. The Meetings of Counties in England, and the Committees of Correspondence they appoint, alarm a good deal the Ministry; especially since it has been proposed to elect out of each Committee a few Persons to assemble in London; which if carried into Execution will form a kind of Congress, that will have more of the Confidence and support of the People than the old Parliament. If the Nation is not too corrupt, as I rather think it is, some considerable Reformation of internal Abuses may be expected from this; with regard to us the only Advantage to be reasonably expected from it is a Peace, the general Bent of the Nation being for it. The Success of Admiral Rodney’s Fleet against our Allies, has a little elated our Enemies for the present, and probably they will not now think of proposing it. If the approaching Campaign, for which great Preparations are making here, should end disadvantageously to them, they will be more treatable; for their Debts and Taxes are daily becoming more burthensome, while their Commerce, the Source of their Wealth, diminishes; And tho’ they have flatter’d themselves with obtaining Assistance from Russia and other Powers, it does not appear that they are likely to succeed; on the contrary they are in Danger of losing the Neutrality of Holland.
Their Conduct with regard to the Exchange of Prisoners has been very unjust. After long Suspence, and affected Delays for the purpose of wearing out our poor People, they have finally refused to deliver us a Man in Exchange for those set at Liberty by our Cruizers on Parole.— A Letter I inclose from Capt. Mitchel will show the Treatment of the late Flags of Truce from Boston. There is no gaining anything upon these Barbarians, by Advances of Civility or Humanity.
Inclosed I send for Congress the Justification of this Court against the Accusation publish’d in the late English Memorials.

With great Esteem, I have the honour to be, Sir, Your most obedient & most humble Servant.
B Franklin
Honble. James Lovel Esqre.
 
Notation: March 16. 1780 Doctr. Franklin to J L recd. Feb. 18 1781
